Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 1 of 19 - Page ID#: 612




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

 CIVIL ACTION NO. 19-153-DLB-CJS

 STANLEY GAHMAN                                                              PLAINTIFF


 v.                     MEMORANDUM OPINION AND ORDER


 BST NORTH AMERICA, INC.                                                   DEFENDANT

                  * *        * *   * *   * *       * *   * *   * *   * *
 I.    INTRODUCTION

       This matter is before the Court on Defendant’s Motion for Partial Summary

 Judgment in this age discrimination and breach of contract case (Doc. # 24). The Motion

 has been fully briefed, (Docs. # 29 and 32), and is now ripe for the Court’s review. For

 the reasons set forth herein, Defendant’s Motion for Partial Summary Judgment is

 denied.

 II.   FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Stanley Gahman filed the instant action in Kenton Circuit Court on

 September 18, 2019 against Defendant BST North America, Inc. (“BST”), his former

 employer, asserting an age discrimination claim under the Kentucky Civil Rights Act

 (“KCRA”), Ky. Rev. Stat. §§ 344.010, et seq., and a Kentucky common-law breach of

 contract claim. (Doc. # 1-2 ¶¶ 1, 8, 11-21). BST sells and services quality assurance

 systems for the printing industry throughout North America. (Doc. # 25-21 at 1). On

 October 25, 2019, Defendant BST removed the case to the Eastern District of Kentucky.

 (Doc. # 1). Thereafter, Defendant BST moved for summary judgment on Gahman’s age



                                               1
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 2 of 19 - Page ID#: 613




 discrimination claim under the KCRA. (Doc. # 24). Plaintiff responded, (Doc. # 29), and

 Defendant replied, (Doc. # 32). The underlying Motion is now ripe for the Court’s review.

       At the time of Plaintiff Gahman’s firing, he was working for Defendant BST as a

 Regional Sales Manager. (Doc. # 1-2 ¶ 5). Gahman was seventy-three years old. (Id.

 at ¶¶ 7, 14). On or about December 14, 2018, Gahman was fired by Mark Lambrecht,

 the President of BST. (Id. at ¶¶ 6-7). Immediately after Plaintiff’s discharge, he was

 replaced by Kim Hocking, a fifty-nine-year-old who Lambrecht requested Plaintiff to train.

 (Docs. # 1-2 at ¶ 16 and 29-3). In Gahman’s role as Regional Sales Manager, Gahman

 sold BST products within a specific territory. (Doc. # 25-25 at 32-33). Gahman reported

 to Paul Henke and Ernest Schneider, who each supervised a separate product line at

 BST. (Doc. # 25-24 at 20).

       In late 2017 and early 2018, Lambrecht determined that because the equipment

 that BST salespeople were selling had become more technical in nature, BST could

 remain competitive by creating a “stronger technical sales force.” (Doc. # 25-23 at 16-

 18). As this plan was implemented, Lambrecht anticipated that members of the current

 sales team would be affected once BST began to hire a more technical sales team. (Id.

 at 18). Even though Lambrecht stated that Gahman was terminated due to a lack of

 technical skills, he could not point to specific technical skills that Gahman lacked that

 made him unqualified to continue working as a salesperson. (Id. at 12, 18-19). However,

 Lambrecht cited customer concerns with Gahman’s performance, a lack of

 communication skills, and dependence on other BST employees, as alternative reasons

 for terminating Gahman. (Id. at 23-24). Lambrecht had warned Gahman about a “lack of

 professionalism” in his emails, (Doc. # 25-2), including Gahman’s usage of “little or no



                                             2
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 3 of 19 - Page ID#: 614




 punctuation,” and an inability to identify the purpose of an email.        (Doc. # 25-3).

 Additionally, Gahman’s dependence on other team members to assist him in selling

 newer products was causing frustration with other team members. (Doc. # 25-24 at 45-

 47). However, during Gahman’s employment at BST, Lambrecht only addressed his

 dislike for his email habits and did not mention any customer complaints directly to

 Gahman. (Doc. # 29-8 ¶ 34). In fact, Lambrecht had previously praised Gahman for

 doing “a superb job of representing BST” with Nilpeter US, one of BST’s clients. (Docs.

 # 29-4 at 1).

        In January of 2018, Gahman met with Lambrecht, who indicated that several

 people, including Gahman, needed to retire and expressed concerns that although BST

 was doing well, Lambrecht disliked that BST had an “aging workforce.” (Doc. # 25-25 at

 59-60). Lambrecht does not recall if he made this comment. (Doc. # 29-15). Also in

 early 2018, Lambrecht informed Gahman that his job was going to be eliminated by the

 end of the year. (Doc. # 25-23 at 29-30). Gahman indicated that he did not want to retire.

 (Id. at 30). On July 12, 2018, Plaintiff’s Sales Manager, Ernest Schneider, allegedly asked

 Plaintiff “why don’t you quit or retire?” (Doc. # 32-2 at 5). On July 22, 2018, Lambrecht

 sent an email to Gahman mentioning that earlier in the year they had “talked about the

 timing of [Gahman’s] retirement plans” and that the transition process needed to begin

 months in advance, with a target for the transition to be complete at the end of 2018.

 (Doc. # 25-10 at 3). Gahman again reiterated that he did not want to retire. (Id. at 2). At

 that point, Lambrecht relayed to Gahman that he was not asking for Gahman’s

 permission, but rather his support during the transition process. (Id.). In August of that

 same year, Lambrecht invited Gahman to attend a lunch to discuss his transition plan.



                                             3
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 4 of 19 - Page ID#: 615




 (Doc. # 25-11 at 1). During this lunch, Gahman recalls that BST’s transition plan was not

 discussed, except to the extent it directly involved Gahman’s retirement. (Doc. # 25-25

 at 68-70). Again, Lambrecht asked Gahman why he didn’t want to retire and “don’t you

 have other retirement plans?” (Id. at 72). Gahman also recalls Lambrecht informing him

 that Hocking would be taking over his territory, and Lambrecht asking Gahman to

 introduce Hocking to various customers. (Doc. # 25-25 at 71). When Gahman began

 introducing Hocking to the clients he previously served, Gahman introduced Hocking as

 his replacement and informed the customers that he would be retiring. (Id. at 72-73).

 From Gahman’s perspective, Lambrecht never informed him that BST was transitioning

 to a more technical salesforce, and instead only discussed Gahman’s retirement plans

 and how BST had many people who needed to retire. (Id. at 74-76).

        On October 31, 2018, Mary Khamphouy, a Human Resources Generalist with

 BST, emailed Gahman a Severance Agreement (“the Agreement”), which Khamphouy

 requested he sign. (Doc. # 25-12). The Agreement noted that Gahman would be

 terminated effective December 31, 2019, released BST of any legal claims Gahman may

 have against it, and offered a severance package of $11,769.24, which is equivalent to

 twelve weeks of pay. (Id. at 2). On November 20, 2018, Gahman responded by email

 informing Kamphouy and Lambrecht that he “do[es] not accept the offer to retire and h[as]

 no intentions to retire and [] will continue working for BST North America as long as [his]

 health permits.” (Doc. # 25-13 at 1). Lambrecht responded informing Gahman that this

 was not an offer to retire, his position of Regional Sales Manager was “being phased out,”

 and stated that BST is transitioning a number of sales team members by the end of the

 year. (Id.). Ultimately, in December of 2018, Lambrecht informed Gahman that his



                                             4
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 5 of 19 - Page ID#: 616




 relationship with BST was ending and he would be paid through the end of the year. (Doc.

 # 25-25 at 75).

 III.   ANALYSIS

        A.     Standard of Review

        Summary judgment is appropriate “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a). A genuine issue of material fact exists where “the evidence is such

 that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). The party moving for summary judgment “bears

 the burden of showing the absence of any genuine issues of material fact.” Sigler v.

 American Honda Motor Co., 532 F.3d 469, 483 (6th Cir. 2008) (citing Plant v. Morton Int’l

 Inc., 212 F.3d 929, 934 (6th Cir. 2000)). In deciding a motion for summary judgment, the

 Court must draw all reasonable inferences in favor of the non-moving party. Matsushita

 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Following the Court’s

 review of the record, if a “rational factfinder could not find for the nonmoving party,

 summary judgment is appropriate.” Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d

 344, 349 (6th Cir. 1998).

               1.     Age Discrimination Claim

        Defendant BST argues that Plaintiff’s age discrimination claim fails because

 Gahman was terminated “as part of a broader initiative to transition the BST sales team

 to a more technical concept.” (Doc. # 26 at 14). Because of this, BST maintains that

 Gahman’s age could not be the but-for cause of his termination. (Id.). Instead, BST




                                             5
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 6 of 19 - Page ID#: 617




 points to Gahman’s poor technical skills, complaints by customers, and dependence on

 other sales team members to assist him, as alternative reasons for his termination. (Id.).

        Kentucky courts have adopted the federal standards used in assessing claims

 brought under the Age Discrimination in Employment Act (“ADEA”) for age discrimination

 claims brought under the Kentucky Civil Rights Act (“KCRA”). Allen v. Highlands Hosp.

 Corp., 545 F.3d 387, 393 (6th Cir. 2008). The KCRA provides that it is unlawful for an

 employer to terminate an individual “because of the individual’s . . . age forty (40) and

 over.” KRS § 344.040(1)(a). A plaintiff must prove that his age “was a determining factor

 in the adverse action that the employer took against him.” Phelps v. Yale Sec., Inc., 986

 F.2d 1020, 1023 (6th Cir. 1993) (citing Kraus v. Sobel Corrugated Containers, Inc., 915

 F.2d 227, 229-30 (6th Cir. 1990)). While there is not a “fixed, easy formula to prove the

 circumstances of the discrimination . . . our review must start somewhere.” Id. A plaintiff

 may establish an age discrimination claim by either direct or circumstantial evidence.

 Direct evidence “requires the conclusion that unlawful discrimination was at least a

 motivating factor in the employer’s actions.” Allen, 545 F.3d at 394 (quoting Wexler v.

 White’s Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003) (en banc)). Alternatively,

 circumstantial evidence “does not on its face establish discriminatory animus, but does

 allow a factfinder to draw a reasonable inference that discrimination occurred.” Id.

        While Plaintiff does not explicitly state whether his suit is based on direct or

 circumstantial evidence, to substantiate his age discrimination claim, Plaintiff points only

 to comments made by Lambrecht about an “aging” workforce and Plaintiff’s retirement.

 (Doc. # 29 at 4). Comments regarding retirement or an aging workforce do not typically

 constitute direct evidence of age-based discrimination.       Rowan v. Lockheed Martin



                                              6
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 7 of 19 - Page ID#: 618




 Energy Sys., Inc., 360 F.3d 544, 549 (6th Cir. 2004). In Rowan, former employees of

 Lockheed Martin sued Lockheed following their managers’ statements about an aging

 workforce and retirement. Id. at 546. Ultimately, the district court granted summary

 judgment to Lockheed Martin and the Sixth Circuit affirmed. Id. at 547. In doing so, the

 Sixth Circuit acknowledged that the ADEA was not intended “to prevent an employer from

 achieving a reasonable age balance in [its] employment structure,” and “recognized that

 at times an industry may be faced with the problem of an aging work force, and advised

 that such situations be treated ‘on a case-by-case basis.’”     Id. at 548-49 (quoting

 Laugesen v. Anaconda, 510 F.2d 307, 312 n.4 (6th Cir. 1975)). In Rowan, it was

 determined that Lockheed Martin was understandably concerned with skilled workers

 retiring, and in that context, “statements about average age do not amount to direct

 evidence of discrimination.” Id. at 549. Similarly under the ADEA, “questions concerning

 an employee’s retirement plans do not alone constitute direct evidence of age

 discrimination.” Lefevers v. GAF Fiberglass Corp., 667 F.3d 721, 724 (6th Cir. 2012).

 However, when comments are made by the individual responsible for a plaintiff’s firing,

 there may be sufficient direct evidence to establish an age discrimination claim. Geiger

 v. Tower Auto., 579 F.3d 614, 620-21 (6th Cir. 2009) (“Any discriminatory statements

 must come from decisionmakers to constitute evidence of discrimination.”).

       Here, because Lambrecht’s concerns regarding an aging workforce could be

 rooted in a concern for the future of BST, they do not constitute direct evidence of age

 discrimination. Along those same lines, questions regarding Gahman’s retirement also

 cannot be considered direct evidence of age discrimination. Lambrecht’s statements

 about an aging workforce and Gahman’s retirement on their face do not require a



                                            7
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 8 of 19 - Page ID#: 619




 conclusion that discriminatory intent was the motivating factor in Gahman’s termination.

 However, depending on the evidence, “such statements might be suspicious enough to

 make out a prima facie case of discrimination.” Id. Therefore, Gahman may depend on

 circumstantial evidence to support his age discrimination claim. In order to do so, he must

 follow the burden-shifting framework in McDonnell Douglas. Allen, 545 F.3d at 394 (citing

 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)).

        Under McDonnell Douglas, a plaintiff first must establish a prima facie case of age

 discrimination. Id. A prima facie case requires Plaintiff to show: (1) he is a member of a

 protected class, (2) qualification for the job in question, (3) adverse employment action,

 and (4) circumstances that support an inference of discrimination. Blizzard v. Marion

 Tech. Coll., 698 F.3d 275, 283 (6th Cir. 2012) (citing Swierkiewicz v. Sorema N.A., 534

 U.S. 506, 510 (2002)). In the context of age discrimination, element four is modified to

 require a showing by a plaintiff that he was replaced by a younger worker, or alternatively,

 that he was treated less-favorably than similarly situated employees. Mickey v. Zeidler

 Tool & Die Co., 516 F.3d 516, 521-22 (6th Cir. 2008); Flock v. Brown-Forman Corp., 344

 S.W.3d 111, 115 (Ky. Ct. App. 2010).      “Once a plaintiff satisfies his or her prima facie

 burden, the burden of production shifts to the employer to articulate a legitimate

 nondiscriminatory reason for the adverse employment action. If the employer meets this

 burden, the burden of production shifts back to the plaintiff to show that the employer’s

 nondiscriminatory explanation is a mere pretext for intentional age discrimination.” Allen,

 545 F.3d at 394 (internal citation omitted) (quoting Ercegovich, 154 F.3d at 350).

        Here, Defendant argues that Gahman cannot establish a prima facie case of age

 discrimination. (Doc. # 26 at 20). Namely, Defendant argues that Gahman was not



                                              8
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 9 of 19 - Page ID#: 620




 qualified for the job and failed to identify similarly situated employees with different

 outcomes. (Id. at 20-21). Each of these arguments will be discussed in turn.

        As for Plaintiff’s qualification for the job in question, Defendant confuses the

 applicable standard. At the prima facie stage, a court must only determine “a plaintiff’s

 objective qualifications to determine whether he or she is qualified for the relevant job.”

 Wexler, 317 F.3d at 576. Therefore, a plaintiff can meet his prima facie burden as to

 qualification by “presenting credible evidence that his or her qualifications are at least

 equivalent to the minimum objective criteria required for employment in the relevant field

 . . . [T]he inquiry should focus on criteria such as the plaintiff’s education, experience in

 the relevant industry, and demonstrated possession of the required general skills.” Id.

 Contrary to Defendant’s argument, Plaintiff does not have to show that “he was meeting

 legitimate employment expectations.” (Doc. # 26 at 20). Any argument by a defendant

 that a plaintiff is unable “to carry out his job functions in a satisfactory manner . . .

 impermissibly conflates the non-discriminatory reasons for termination with the

 qualifications for the job.” Gaglioti v. Levin Grp., Inc., 508 F. App’x. 476, 480 (6th Cir.

 2012) (citing Cline v. Cath. Diocese of Toledo, 206 F.3d 651, 660-61 (6th Cir. 2000)); see

 Speck v. Agrex, Inc., 888 F.Supp.2d 867, 878 (N.D. Ohio 2012) (stating that a plaintiff’s

 poor performance “might mean [he] was bad at his job, but it does not make him

 unqualified”).

        In conjunction with its Motion for Summary Judgment, Defendant filed a job

 description for a Regional Sales Manager at BST.           (Doc. # 25-1).     The objective

 requirements of the position include: (1) three years in sales within industry and (2) a

 bachelor’s degree in business/marketing or equivalent. (Id.). Also included are a number



                                              9
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 10 of 19 - Page ID#: 621




 of general skills, like strong communication, proven negotiation skills, and experience as

 a sales manager consistently meeting or exceeding targets.             (Id.).   While this job

 description provides relevant context to the underlying issue, Plaintiff need only show he

 meets the “minimum objective criteria required for employment in the relevant field.”

 Wexler, 317 F.3d at 576. There is no factual dispute as to whether Gahman had three

 years of experience in sales within the industry; in fact, he had been a salesperson for

 BST for twenty years. (Docs. # 1-2 ¶¶ 7, 9 and 25-25 at 18). The second requirement,

 that a candidate have a bachelor’s degree or equivalent poses a more difficult question.

 Unfortunately for the Court, the parties have both failed to provide any briefing regarding

 what the phrase “or equivalent” means in this context. Plaintiff argues that he was in fact

 qualified to continue in the role of salesperson “based upon his twenty years as a sales

 representative.” (Doc. # 29 at 7). Certainly, it would seem that an individual without a

 college degree could be qualified to be a sales representative so long as he could point

 to other relevant experience. In this setting, it is relevant that there has been a noticeable

 shift in educational attainment between 1999, when Gahman was hired as a sales

 representative, and 2018, when Gahman was fired. While it is unclear whether Gahman

 has a bachelor’s degree, if BST was willing to accept a bachelor’s degree or equivalent,

 it seems that Gahman would meet the qualifications of the job by virtue of his twenty years

 of relevant experience.1 Thus, at a minimum, genuine issues of fact remain regarding




 1       A well-recognized job search site, indeed.com, discussed the “bachelor’s degree or
 equivalent” phrase often used in job postings. What Is a Bachelor’s Degree or Equivalent?,
 INDEED (March 9, 2021), https://www.indeed.com/career-advice/finding-a-job/bachelors-degree-
 or-equivalent. As explained by the article, “or equivalent” means that a candidate “may replace
 part, or sometimes all, of the educational requirements with the knowledge [they] possess from
 work or other experiences in that field or a related field.” Id.

                                               10
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 11 of 19 - Page ID#: 622




 whether Gahman has met his prima facie burden of proving he was qualified for the sales

 representative position.

        Next, Defendant argues that Plaintiff failed to identify similarly situated individuals

 with different outcomes. (Doc. # 26 at 21). However, Plaintiff need not identify a similarly

 situated individual if he can instead illustrate that he was replaced by a younger employee.

 Mickey, 516 F.3d at 521-22; Flock, 344 S.W.3d at 115. Defendant argues that Hocking

 was not similarly situated or a replacement for Plaintiff because of Hocking’s

 qualifications, lack of similar communication problems, his ability to perform without the

 help of other team members, and his lack of complaints from customers. (Doc. # 26 at

 21). However, all Plaintiff must show to meet his prima facie burden is that he was

 replaced by someone significantly younger, not that he was more qualified than Hocking.

 “A person is replaced only when another employee is hired or reassigned to perform the

 plaintiff’s duties.” Grosjean v. First Energy Corp., 349 F.3d 332, 336 (6th Cir. 2003)

 (quoting Barnes v. GenCorp Inc., 896 F.2d 1457, 1465 (6th Cir. 1990)); Williams v. Wal-

 Mart Stores, Inc., 184 S.W.3d 492, 496 (Ky. 2005). The fact that a worker was replaced

 by someone insignificantly younger is not “evidence adequate to create an inference that

 an employment decision was based on an illegal discriminatory criterion.” Grosjean, 349

 F.3d at 336 (quoting O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 312 (1996)).

 In other words, the age difference between a plaintiff and his replacement must be

 significant.   “Age differences of ten or more years have generally been held to be

 sufficiently substantial to meet the fourth part of age discrimination prima facie case.” Id.

 This ten-year standard established in federal court has not been settled by the Kentucky

 Supreme Court, but the Kentucky Supreme Court has established that the hiring of



                                              11
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 12 of 19 - Page ID#: 623




 multiple individuals at least eight years younger than plaintiff was enough to meet the

 significance requirement. Williams, 184 S.W.3d at 496-97.

        Here, the record shows that Hocking was in his late-fifties, maybe sixty, while

 Plaintiff was seventy-three at the time of his firing. (Docs. # 1-2 ¶¶ 7, 14 and 25-23 at

 31). Assuming that Hocking was sixty when he was hired, that would mean a thirteen

 year age difference between Plaintiff and Hocking. Viewing the evidence in a light most

 favorable to Gahman, this establishes that he was replaced by a substantially younger

 individual. Defendant makes much of the fact that Hocking was hired as a new “Technical

 Sales Manager” and therefore did not replace Gahman. (Doc. # 26 at 2). Lambrecht

 personally believed that BST needed to transition to a “stronger technical sales force” and

 thus wanted to transition BST from having Regional Sales Managers to having Technical

 Sales Managers. (Doc. # 25-23 at 17-19, 53). However, the record, taken in the light

 most favorable to Plaintiff, establishes that Hocking was performing virtually the same job

 duties as Gahman, regardless of any change in title. For example, Lambrecht could not

 describe any differences between Hocking’s job duties and that of a regional manager.

 (Id. at 53-54). Similarly, when Hocking began working at BST, Gahman was responsible

 for traveling with him so that Gahman could introduce Hocking to the customers he would

 be working with—customers that were previously serviced by Gahman. (Docs. # 29-28

 at 1-2, 25-23 at 30-31, and 25-25 at 71).        Gahman’s deposition further states that

 Lambrecht told him that Hocking was “taking the territory over.” (Doc. # 25-25 at 71).

 The only difference found in the record between a “Regional Sales Manager” and a

 “Technical Sales Manager” is that the Technical Sales Managers were no longer assigned

 a specific region to service. (Doc. # 29-28 at 1). Because Gahman was able to show he



                                             12
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 13 of 19 - Page ID#: 624




 was replaced by a significantly younger individual, he has met his prima facie burden for

 an age discrimination claim. Under McDonnell Douglas, the burden now shifts to BST to

 provide a legitimate, nondiscriminatory reason for Plaintiff’s termination. Allen, 545 F.3d

 at 394 (quoting Ercegovich, 154 F.3d at 350).

        BST argues that the reason for Plaintiff’s termination was “the transition to the new

 technical sales model and Plaintiff’s own deficiencies and complaints.” (Doc. # 26 at 21).

 However, as indicated by BST in its answers to Plaintiff’s interrogatories, Plaintiff’s

 termination was due to restructuring BST’s sales team:

        Plaintiff’s position was eliminated pursuant to a sales department
        restructuring. He was notified of this as early as January 2018 and was
        later offered a formal severance agreement on October 31, 2018. Plaintiff
        refused the severance, and his position was later eliminated.

 (Doc. # 29-12 at 1). In another answer to Plaintiff’s interrogatories, Defendant again

 reiterated this reasoning:

        [Plaintiff’s] position with the company was being eliminated at the end of
        2018. Part of the reason for this [was] to provide BST’s customers with
        more technically capable sales people and reduce sales staff’s reliance on
        other technical staff. Due to Plaintiff’s poor technical performance and his
        failure to have a strong grasp of the engineering aspects of the position,
        BST determined that he would not be qualified to be part of the new sales
        team structure.
 (Id. at 3). To bridge these gaps, Defendant says that Gahman’s “poor performance, poor

 customer satisfaction, and poor communication led to the decision to terminate his

 employment as part of the restructuring.” (Doc. # 26 at 7). In offering a legitimate, non-

 discriminatory reason for a plaintiff’s termination, “the defendant bears only the burden of

 production and this involves no credibility assessments.” Charalambakis v. Asbury Univ.,

 488 S.W.3d 568, 577 (Ky. 2016) (quoting Williams, 184 S.W.3d at 497); Upshaw v. Ford

 Motor Co., 576 F.3d 576, 585 (6th Cir. 2009).          Regardless of whether Gahman’s


                                             13
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 14 of 19 - Page ID#: 625




 termination was due to the restructuring of the sales department or due to poor

 performance, both of these motives are undoubtedly legitimate, non-discriminatory

 reasons to terminate an employee. BST has met its burden by pointing to testimony that

 Plaintiff demonstrated poor communication skills, (Doc. # 25-23 at 33-35), and was the

 subject of customer complaints leading up to his firing, (Docs. # 25-6 and 25-24 at 45).

          Following the production of a legitimate, non-discriminatory reason for a plaintiff’s

 termination, plaintiff must establish that the defendant’s proffered reason is merely pre-

 text for discrimination. Charalambakis, 488 S.W.3d at 578. Plaintiff can demonstrate pre-

 text by one of the three methods established in Manzer v. Diamond Shamrock Chemicals:

 “(1) the proffered reasons are false; (2) the proffered reasons did not actually motivate

 the decision; and (3) the plaintiff could show that the reasons given were insufficient to

 motivate the decision.” Williams, 184 S.W.3d at 497 (citing Manzer v. Diamond Shamrock

 Chems., Co., 29 F.3d 1078, 1083 (6th Cir. 1994)). On summary judgment, a court “simply

 engage[s] in the conventional review of the sufficiency of evidence to defeat a summary

 judgment motion.” Charalambakis, 488 S.W.3d at 578. In the Court’s view, Gahman has

 established that there is a genuine issue of material facts as to whether BST’s reason for

 termination was pre-text for age discrimination.

          Here, Gahman presents evidence that BST’s reasoning for terminating him did not

 actually motivate its decision. (Doc. # 29 at 21). Gahman points out that Defendant’s

 answers to interrogatories specifically cite his “poor technical performance” as the reason

 for his termination. (Id.). The Court likewise acknowledges that BST also stated that

 Gahman was terminated due to the restructuring of the sales department. (Doc. # 29-12

 at 1).



                                               14
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 15 of 19 - Page ID#: 626




        During Lambrecht’s deposition, he could not identify any technical knowledge that

 Gahman lacked, (Doc. # 25-23 at 12, 18-19, 23), and instead only pointed to Gahman’s

 dependence on technical team members, (Id. at 50-51). Defendant instead argues that

 while Lambrecht may not have direct experience regarding Gahman’s issues, he

 consulted with Schneider and Henke about the “transition plan” underlying the

 restructuring of the sales department and Gahman’s termination. (Doc. # 32 at 11).

 Lambrecht testified that he informed Schneider, Henke, Vanderpoel, and Khamphouy that

 BST would be terminating Gahman, and they were each in agreement. (Doc. # 25-23 at

 42-43).    Specifically, Defendant points to Schneider’s experience with Gahman’s

 “problems firsthand” as a reason for Lambrecht to fire Gahman. (Doc. # 32 at 11).

 However, this is unsupported by both Lambrecht’s and Schneider’s testimony. Lambrecht

 specifically testified that Schneider did not provide Lambrecht with any specifics about

 why Gahman should be fired. (Doc. # 25-23 at 47). Schneider further testified that

 Lambrecht did not seek his input on who “to transition” as part of the restructuring of the

 sales department or about the performance of specific salespeople, and that the firing of

 Gahman was based on Lambrecht’s own observations and judgment. (Doc. # 25-24 at

 35-36). Defendant next points to a conversation between Lambrecht and Henke, where

 Lambrecht testified that Henke, who had the most interaction with customers, stated that

 BST needed to move forward without Gahman because “customers aren’t always happy.”

 (Doc. # 25-23 at 48-49).     This sentiment is supported by an email Henke sent to

 Lambrecht informing him that a customer no longer wished to work with Gahman. (Doc.

 # 25-6).    However, customer complaints were not a reason given for Gahman’s




                                             15
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 16 of 19 - Page ID#: 627




 termination by BST in its answer to Plaintiff’s interrogatories. (Doc. # 29-12). This, at the

 very least, presents a challenge to BST’s and Lambrecht’s credibility.

        Similarly, a reasonable juror could find that the restructuring of the sales

 department did not motivate Gahman’s termination. The “transition plan” was a plan

 formulated by Lambrecht, (Doc. # 24-23 at 17-18), and spearheaded by Lambrecht, (Doc.

 # 24-25 at 28), to create a more technically focused salesforce. As discussed above,

 Lambrecht could not describe any notable differences between a “Regional Sales

 Manager” and a “Technical Sales Manager.” (Docs. # 24-23 at 53-54 and 29-28 at 1).

 Defendant has also failed to submit any company records reflecting this transition, apart

 from the testimony from Lambrecht. Gahman further testified that Lambrecht did not tell

 him about a transition to a more technical service team in meetings where Lambrecht

 suggested Gahman retire. (Doc. # 25-25 at 58-61). Taking these facts in the light most

 favorable to Plaintiff, a reasonable juror could find that the restructuring of the sales

 department was not the reason for Gahman’s termination.

        Instead of the above proffered reasons, Gahman argues that his firing was based

 on his age. In support of this contention, Gahman testified that Lambrecht stated BST

 had an aging staff, with several people who needed to retire, and discussed retirement

 with Gahman multiple times. (Doc. # 29-9). A supervisor’s questioning about retirement

 can be sufficient to defeat summary judgment if “the employer initiate[d] the questioning

 and then pointedly suggest[ed] retirement.” Woythal v. Tex-Tenn Corp., 112 F.3d 243,

 247 (6th Cir. 1997).     The record reflects a dispute of fact as to who initiated the

 conversation about Gahman’s retirement. Gahman indicates that Lambrecht initiated it

 in January of 2018, (Doc. # 25-25 at 59-60), and again in August of 2018, where



                                              16
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 17 of 19 - Page ID#: 628




 Lambrecht asked why Gahman didn’t want to retire, (id. at 68-69). This appears to be

 corroborated by an email Lambrecht sent to Gahman stating “[e]arlier this year, you and

 I talked about the timing of your retirement plans, potentially later this year.” (Doc. # 25-

 10 at 3). However, Lambrecht testified that he never used the word “retire” with Gahman.

 (Doc. # 25-23 at 29). This is a disputed fact issue that should be reserved for the jury.

 Lambrecht was also the person who ultimately decided to fire Gahman, based on his own

 observations and judgment. (Doc. # 25-24 at 35). When comments are made by the

 individual responsible for a plaintiff’s firing, there may be evidence to establish an age

 discrimination claim. Geiger, 579 F.3d at 620-21. Further, Gahman has identified that

 he was replaced by a significantly younger individual, Hocking.

        As a final attempt to achieve summary judgment, Defendant invokes the honest

 belief rule. (Doc. # 32 at 12). The rule provides that “for an employer to avoid a finding

 that its claimed nondiscriminatory reason was pretextual, the employer must be able to

 establish its reasonable reliance on the particularized facts that were before it at the time

 the decision was made.” Blizzard, 698 F.3d at 286 (quoting Escher v. BWXT Y-12, LLC,

 627 F.3d 1020, 1030 (6th Cir. 2010)). To invoke the rule, BST must show “that it made a

 ‘reasonably informed and considered decision’ to terminate [plaintiff’s] employment.” Id.

 (quoting Smith v. Chrysler Corp., 155 F.3d 799, 807 (6th Cir. 1998)). “Although the

 employer must point to particularized facts upon which it reasonably relied in making its

 employment decision, the decisional process used by the employer need not be optimal

 or leave no stone unturned.” Hale v. Mercy Health Partners, 20 F.Supp.3d 620, 631 (S.D.

 Ohio 2014) (citing Smith, 155 F.3d at 807).         Defendant argues that “Lambrecht’s

 consultation with Schneider, Henke, and Vanderpoel was more than sufficient to establish



                                              17
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 18 of 19 - Page ID#: 629




 an honest belief in his decision.” (Doc. # 32 at 12). The Court finds otherwise. BST,

 acting through Lambrecht, did not establish an absence of dispute that Lambrecht made

 a reasonably informed and considered decision. This finding is based on Lambrecht’s

 acknowledgment that he did not work closely with Gahman, and his inability to provide

 any information he received from Gahman’s supervisors that influenced his decision,

 thereby rebutting the argument that he “consulted” with other supervisors. (Doc. # 25-23

 at 42, 47, 48-49). While Lambrecht may have asked Gahman’s supervisors if Gahman

 should be fired, the supervisors did not speak to any particular reason why Gahman

 needed to be fired in the context of these conversations. (Id.). Lambrecht further cites

 poor technical performance or a transition to a more technical salesforce as a reason for

 Gahman’s termination, but fails to provide any specific examples. (Doc. # 25-23 at 12,

 18-19, 23). Ultimately, Lambrecht cannot demonstrate “particularized facts upon which

 [he] reasonably relied” on in making the decision to terminate Gahman.         Hale, 20

 F.Supp.3d at 631 (emphasis added). Therefore, BST is unable to show that it made a

 “reasonably informed and considered decision” when terminating Gahman because the

 record does not establish that Lambrecht relied on particular facts underlying Gahman’s

 performance at the time he decided to terminate Gahman.            At this stage in the

 proceedings, Plaintiff has shown a genuine issue of material fact, and Defendant has not

 successfully invoked the honest belief rule.     Therefore, summary judgment is not

 appropriate.

        Accordingly, IT IS ORDERED as follows:

        (1)     Defendant’s Motion for Partial Summary Judgment, (Doc. # 24), is DENIED;

 and



                                            18
Case: 2:19-cv-00153-DLB-CJS Doc #: 34 Filed: 09/13/21 Page: 19 of 19 - Page ID#: 630




        (2)    The parties shall file a joint status report within twenty (20) days from the

 date of entry of this Order indicating whether they would be amenable to a court-facilitated

 mediation.

        This 13th day of September, 2021.




 M:\DATA\ORDERS\Cov2019\19-153 Gahman v. BST NA MOO.docx




                                             19
